 

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of December 28, 2011
is made by and between World Surveillance Group Inc., a Delaware corporation
(“Company”), and Daniyel Erdberg, Glenn D. Estrella, Barbara M. Johnson, and W.
Jeffrey Sawyers (collectively, the “Employees”, and each individually, an
“Employee”, and together with the Company, the “Parties”, or each individually,
a “Party”).

 

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
granted an aggregate of 5.0 million shares (the “Shares”) of common stock, par
value $0.00001 per share, of the Company (the “Common Stock”) to the Employees
pursuant to the 2011 Equity Compensation Incentive Plan (the “Plan”) in such
individual amounts as set forth below each Employee’s name on the signature page
hereto, as compensation for remaining with the Company in addition to and not in
lieu of any accrued salaries on the books of the Company; and

 

WHEREAS, the Parties agree that the Shares shall be subject to the restrictions
set forth below in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:

 

1.       Grant. On the terms and conditions and subject to the restrictions,
including forfeiture, hereinafter set forth, the Company hereby grants pursuant
to the Plan to each Employee, and each Employee hereby accepts, a restricted
stock award of that number of Shares as set forth below such Employee’s name on
the signature page hereto.  The grants are made effective as of the date hereof
(the “Effective Date”).  The Shares shall be issued in book-entry or stock
certificate form in the names of the Employees as of the Effective Date and
delivered to the Employees on the Effective Date or as soon thereafter as
practicable.  

 

2.       Taxes. The Company shall pay all payroll and other taxes in connection
with this grant and the issuance of the Shares owing either by the Company
and/or the Employees (other than individual income taxes and/or capital gains
taxes on any subsequent sale by the Employee of the Shares). The Company shall
bonus to the Employee in cash no later than ten (10) business days before the
date such taxes are due the amount of any such taxes due and payable by such
Employee in connection with this grant and the issuance of the Shares.

 

3.       Representations and Warranties and Covenants. Each Party hereby
represents, warrants and covenants to the other Party, on behalf of itself and
no other Party, as follows:

 

a.   Authorization. Each Party represents for itself and no other Party that:

 

i.   It has all requisite power and authority to execute and deliver this
Agreement, and to carry out and perform its obligations under the terms hereof.
All action on the part of such Party necessary for the authorization, execution,
delivery and performance of this Agreement, and the performance of all of such
Party’s obligations herein, has been taken.

 



 

  

ii.   This Agreement, when executed and delivered by it, will constitute the
valid and legally binding obligation of such Party, enforceable in accordance
with its terms except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.

 

iii.   No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by it in connection with the execution and delivery of
this Agreement by such Party or the performance of such Party’s obligations
hereunder.

 

b.   Brokers or Finders. Each Party represents that it has not engaged any
brokers, finders or agents, and that the other Party has not, and will not,
incur, directly or indirectly, as a result of any action taken by it, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement and the transactions related hereto.

 

4.          Governing Law; Entire Agreement; Counterparts. The interpretation of
this Agreement shall be governed by the internal laws of the State of Delaware,
without regards to the principles of conflicts of laws thereof. This Agreement
contains the entire agreement of the Parties with respect to the subject matter
hereof and supercedes all prior agreements and understandings, oral or written,
with respect to such matters, and there are no representations, covenants, or
other agreements except as stated or referred to herein. Neither this Agreement
nor any of the provisions herein shall be modified, waived, discharged, or
terminated except by an instrument in writing signed by the Party against whom
any modification, waiver, discharge, or termination is sought. This Agreement
may be executed through the use of separate signature pages or in any number of
counterparts, and each of such counterparts shall, for all purposes, constitute
one agreement binding on all the Parties, notwithstanding that all Parties are
not signatories to the same counterpart.

 

5.         Restrictions. During a period from the date of this Agreement until
January 31, 2012, an Employee’s Shares shall be forfeited by such Employee in
the event during such period either such Employee voluntarily terminates his or
her employment with the Company or such Employee is terminated by the Company as
a result of his or her violation of a criminal statute which constitutes a
felony. In such case of forfeiture, Employee shall promptly transfer such
forfeited Shares back to the Company. Subject to the provisions of this
Agreement, upon the issuance of the Shares to an Employee, Employee shall become
the owner thereof for all purposes and shall have all rights as a stockholder,
including voting rights and the right to receive dividends and distributions,
with respect to the Shares but he or she may not sell, dispose of or otherwise
transfer the Shares while they are restricted hereunder, except by operation of
law.  If the Company shall pay or declare a dividend or make a distribution of
any kind, whether due to a reorganization, recapitalization or otherwise, with
respect to the shares of Company common stock constituting the Shares, then the
Company shall pay or make such dividend or other distribution with respect to
the Shares; provided, however, that the cash, stock or other securities and
other property constituting such dividend or other distribution shall be held by
the Company subject to the restrictions applicable hereunder to the Shares until
the Shares are either forfeited by Employee and transferred to the Company or
the restrictions thereon terminate as set forth in this Agreement.  If the
Shares with respect to which such dividend or distribution was paid or made are
forfeited by Employee pursuant to the provisions hereof, then Employee shall not
be entitled to receive such dividend or distribution and such dividend or
distribution shall likewise be forfeited and transferred to the Company.  If the
restrictions applicable to the Shares with respect to which such dividend or
distribution was paid or made terminate in accordance with the provisions of
this Agreement, then Employee shall be entitled to receive such dividend or
distribution with respect to such shares, without interest, and such dividend or
distribution shall likewise be delivered to Employee.

 

2

 

  

6.     Legends. The Employees understand and agree that the certificates
evidencing the Shares shall bear a legend in substantially the form as follows
(in addition to any legend required by any other applicable agreement or under
applicable state securities laws):

 

 

“THE SHARES HAVE BEEN ISSUED PURSUANT TO THE TERMS OF A RESTRICTED STOCK
AGREEMENT DATED DECEMBER 28, 2011 AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
DISCOUNTED, EXCHANGED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY
MANNER, EXCEPT AS SET FORTH IN THE TERMS OF SUCH AGREEMENT. A COPY OF SUCH
AGREEMENT IS ON FILE IN THE OFFICE OF THE COMPANY.

  

[Remainder of Page Intentionally Left Blank]

 

3

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective representatives thereonto duly authorized as of the day and
year first above written.

 

  WORLD SURVEILLANCE GROUP INC.

 

  By  : /s/ Glenn D. Estrella       Name: Glenn D. Estrella     Title: President
and CEO

 

  EMPLOYEES:           /s/ Daniyel Erdberg     Daniyel Erdberg     1,500,000
Shares  

 

  Address: 1885 NE 117 Road     North Miami, FL 33181

 

  /s/ Glenn D. Estrella     Glenn D. Estrella     1,500,000 Shares  

 

  Address: 1608 Sheridan Drive     Wall Township, NJ 07753

 

  /s/ Barbara M. Johnson     Barbara M. Johnson     1,500,000 Shares  

 

  Address: 411 Walnut Street, #4440     Green Cove Springs, FL 32043

 

  /s/ W. Jeffrey Sawyers     W. Jeffrey Sawyers     500,000 Shares  

 

  Address: 131 Calabria Springs Cove     Sanford, FL 32771

 

4



